DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
In [0020], line 27: “short-lived asses” should read –short-lived assets–.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4, 6-12, 14, 16-22, 24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padidar et al. (US Patent 9,152,694 B1 and Padidar hereinafter) in view of Terry et al. (WO 2008/031055 A2 and Terry hereinafter).
As to claims 1 and 21, Padidar discloses a system and method for automated classification of applications for mobile devices, the system and method having:
an evaluation of metadata associated with one or more running processes of the asset (col. 8, lines 46-48), and an evaluation of file system information that characterizes the first set of software components (col. 6, lines 5-35); 
storing an indication of the first set of software components detected in accordance with the one or more scanning techniques (col. 8, line 60 – col. 9, line 5).
Padidar fails to specifically disclose:
utilizing one or more scanning techniques to detect a first set of software components that is not being natively tracked by an operating system of the asset, the one or more scanning techniques comprising one or more of: an evaluation of metadata associated with one or more running processes of the asset, and an evaluation of file system information that characterizes the first set of software components. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar, as taught by Terry.
Terry discloses a system and method for detecting program files, the system and method having:
utilizing one or more scanning techniques to detect a first set of software components that is not being natively tracked by an operating system of the asset, the one or more scanning techniques comprising one or more of (0008, lines 4-7): an evaluation of metadata associated with one or more running processes of the asset, and an evaluation of file system information that characterizes the first set of software components (0023, lines 9-12). 
Given the teaching of Terry, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Padidar with the teachings of Terry by detecting software components not natively tracked by an OS by evaluating metadata or file system information. Terry recites motivation by disclosing that detecting and evaluating non-tracked software components allows for the integrity of every program file that exists within the computer to be maintained (0007, lines 13-16). It is obvious that the teachings of Terry would have improved the teachings of Padidar by detecting and evaluating non-tracked software components in order to maintain the integrity of every program file in the computer.

As to claim 11, Padidar discloses:
a memory (col. 2, lines 1-3); 
at least one processor communicatively coupled to the memory and configured to (col. 2, lines 1-3): 
an evaluation of metadata associated with one or more running processes of the asset (col. 8, lines 46-48), and an evaluation of file system information that characterizes the first set of software components (col. 6, lines 5-35); 
store an indication of the first set of software components detected in accordance with the one or more scanning techniques (col. 8, line 60 – col. 9, line 5).
Padidar fails to specifically disclose:
utilize one or more scanning techniques to detect a first set of software components that is not being natively tracked by an operating system of the asset, the one or more scanning techniques comprising one or more of: an evaluation of metadata associated with one or more running processes of the asset, and an evaluation of file system information that characterizes the first set of software components.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar, as taught by Terry.
Terry discloses:
utilize one or more scanning techniques to detect a first set of software components that is not being natively tracked by an operating system of the asset, the one or more scanning techniques comprising one or more of (0008, lines 4-7): an evaluation of metadata associated with one or more running processes of the asset, and an evaluation of file system information that characterizes the first set of software components (0023, lines 9-12).
Given the teaching of Terry, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Padidar with the teachings of Terry by detecting software components not natively tracked by an OS by evaluating metadata or file system information. Please refer to the motivation recited above 

As to claims 2, 12, and 22, Padidar discloses:
wherein the one or more scanning techniques comprise the evaluation of the metadata (col. 8, lines 46-48).

As to claims 4, 14, and 24, Padidar discloses:
wherein the one or more scanning techniques comprise the evaluation of the file system information (col. 6, lines 5-35).

As to claims 6, 16, and 26, Padidar discloses:
	
wherein the one or more scanning techniques comprise both the evaluation of the metadata and the evaluation of the file system information (col. 6, lines 5-35; col. 8, lines 46-48).

As to claims 7, 17, and 27, Padidar fails to specifically disclose:
wherein the evaluation of the metadata comprises identification of one or more historical running processes that executed previously on the asset, and wherein the evaluation of the file system information comprises a targeted search of a file system to detect at least one software component associated with the one or more historical running processes.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar, as taught by Terry.
Terry discloses:
wherein the evaluation of the metadata comprises identification of one or more historical running processes that executed previously on the asset, and wherein the evaluation of the file system information comprises a targeted search of a file system to detect at least one software component associated with the one or more historical running processes (0020, lines 1-7).
Given the teaching of Terry, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Padidar with the teachings of Terry by evaluating historical processes. Please refer to the motivation recited above with respect to claims 1 and 21 as to why it is obvious to apply the teachings of Terry to the teachings of Padidar.

As to claims 8, 18, and 28, Padidar discloses:
detecting a second set of software components that is being natively tracked by the operating system of the asset (col. 3, line 65 – col. 4, line 11). 
Padidar fails to specifically disclose:
wherein the utilizing occurs after the second set of software components is detected.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar, as taught by Terry.
Terry discloses:
wherein the utilizing occurs after the second set of software components is detected (0008, lines 2-7).
Terry also discloses detecting a second set of software components that is being natively tracked by the operating system of the asset (0008, lines 2-5).


As to claims 9, 19, and 29, Padidar discloses:
reporting the indication of the first set of software components detected in accordance with the one or more scanning techniques (col. 7, lines 15-18).

As to claims 10, 20, and 30, Padidar fails to specifically disclose:
wherein the utilizing is implemented via an integrated agent maintained on the asset, or wherein the utilizing is implemented via a dissolvable agent that is temporarily installed on the asset for implementation of the one or more scanning techniques.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar, as taught by Terry.
Terry discloses:
wherein the utilizing is implemented via an integrated agent maintained on the asset, or wherein the utilizing is implemented via a dissolvable agent that is temporarily installed on the asset for implementation of the one or more scanning techniques (0022, lines 1-11).
Given the teaching of Terry, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Padidar with the teachings of Terry by using an integrated agent. Please refer to the .

Claims 5, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padidar in view of Terry as applied to claims 4, 14, and 24 above, and further in view of Zakharov et al. (US 2002/0059245 A1 and Zakharov hereinafter).
As to claims 5, 15, and 25, Padidar in view of Terry fails to specifically disclose:
scanning at least part of a file system of the asset; 
comparing, during the scanning, files of the file system with a set of software parameters associated with a set of known untracked software components; 
populating, among the first set of software components, one or more files that match at least part of the set of software parameters based on the comparing.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Padidar in view of Terry, as taught by Zakharov.
Zakharov discloses a system and method for a file system for distributing content, the system and method having:
scanning at least part of a file system of the asset; 
comparing, during the scanning, files of the file system with a set of software parameters associated with a set of known untracked software components; 
populating, among the first set of software components, one or more files that match at least part of the set of software parameters based on the comparing (0036, lines 12-20; 0038, lines 6-9).
Given the teaching of Zakharov, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the .

Allowable Subject Matter
Claims 3, 13, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arnold et al. (US Patent 5,440,723) discloses a system and method for automatic immune system for computers.
Brennan (US 2007/0028304 A1) discloses a system and method for centralized timed analysis.
Cooney et al. (US 2021/0211453 A1) discloses a system and method for interactive web application scanning.
Doctor et al. (WO 2015/077790 A1) discloses a system and method for security asset manager.
Erofeev (US 2011/0295806 A1) discloses a system and method for performing data replication.
Johns et al. (US 2019/0132334 A1) discloses a system and method for analyzing binary code for malware classification.
Li et al. (US 2013/0055398 A1) discloses a system and method for performing vulnerability scans on virtual machines.
McBride et al. (US 2015/0310215 A1) discloses a system and method for discovery and classification of enterprise assets via host characteristics.
Natarajan et al. (US Patent 9,152,789 B2) discloses a system and method for dynamic cloud-based malware behavior analysis.
Sarin et al. (US Patent 10,148,694 B1) discloses a system and method for preventing data loss over network channels by dynamically monitoring file system operations of a process.
Wallace et al. (US 2019/0199688 A1) discloses a system and method for autonomous alerting.
Wootton et al. (US 2012/0110174 A1) discloses a system and method for scanning API.
Xu et al. (US Patent 10,432,648 B1) discloses a system and method for automated malware family signature generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431